United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2611
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Corey Andrew Barr

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                             Submitted: June 24, 2020
                               Filed: June 29, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Corey Barr appeals the sentence the district court1 imposed after he pleaded
guilty to a firearm offense. His counsel has moved to withdraw and has filed a brief

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. The court properly considered the factors set forth in 18
U.S.C. § 3553(a), and there is no indication that the court considered an improper or
irrelevant factor or committed a clear error in weighing relevant factors. See United
States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate
review of sentencing decisions). Further, the court imposed a sentence within the
guidelines imprisonment range. See United States v. Callaway, 762 F.3d 754, 760
(8th Cir. 2014) (stating that a within-guidelines-range sentence is presumed
reasonable).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                         -2-